NO. 94-126
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1994


IN RE THE MARRIAGE OF
NANCY KAY JAKKOLA,
           Petitioner and Respondent,

     and
WESLEY VERNON JAKKOIA,
           Respondent and Appellant.

APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Carbon,
                The Honorable Robert W. Holmstrom, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                J. Reuss, Wright, Tolliver & Guthals, P.C.,
                Billings, Montana
           For Respondent:
                Kent E. Young, Red Lodge, Montana


                             Submitted on Briefs:    October 13, 1994
                                          Decided:   November 14, 1994
Filed:



                               Clerk
Chief Justice J. A. Turnage delivered the Opinion of the Court.
        Wesley Vernon Jakkola appeals from a decision of the Thir-

teenth Judicial District Court, Carbon County, ordering him to pay

his wife $6,000 pursuant to an in-court stipulation.                  We affirm.

        The sole issue is        whether the District Court erred in

enforcing the stipulation made between the parties.

        Nancy and Wesley Jakkola were married in Idaho on April 30,

1966.     In 1973 the couple returned to Wesley's parents' ranch near
Roberts, Montana, and began working on the ranch.              Nancy and Wesley

purchased the ranch from his parents a few years later. The couple

lived and worked on the ranch until early in 1992, when they

separated due to marital problems.             Nancy filed for divorce in May

1992.

        While the couple was separated, but before the final decree of
dissolution, Wesley borrowed $18,144 from various family members to

pay the ranch's day-to-day operating expenses as well as his

personal expenses.      This debt was to be paid out of marital assets.

Approximately $7,000 was used for ranch expenses and $11,000 for

personal    expenses.       During this same period Nancy sold marital

assets worth over $6,000 to pay her personal expenses.                     Wesley
incurred a marital debt of approximately $11,000 for his personal

expenses    while   Nancy   liquidated       approximately   $6,000   in   marital

assets for her personal          expenses during the pendency              of the

divorce.    The net result was that Wesley spent $5,000 more of their

marital assets than Nancy during the same time period.                The parties


                                         2
later agreed to the figure being $6,000 in return for Nancy not
contesting some of the alleged "ranch" expenses claimed by Wesley
including    gas,   electricity,   and the use of ranch vehicles for
personal reasons.
     The parties stipulated that $6,000 would be added to Nancy's
share of the marital estate as compensation for the excess amount
Wesley spent on personal expenses        during   the   separation.   The
District     Court carefully explored the ramifications          of this
stipulation with both parties, explaining that Nancy would receive
$6,000 in addition to whatever it determined was her equitable
share of the marital estate.
     The District Court issued its findings of fact and conclusions
of law,     determining that an equitable division would be accom-
plished by dividing the value of the marital            estate   equally.
Wesley received the ranch, but was required to pay Nancy an amount
that would result in an equal distribution of the value of the
marital estate.     After the estate was divided equally, Wesley was
ordered to pay Nancy the stipulated $6,000 to compensate her for
the excess amount he spent during the separation.
     Wesley moved the court to amend its findings of fact and
conclusions of law.      Wesley claimed he should be required to pay
Nancy only $3,000 in addition to the property settlement.             The
District Court denied this portion of Wesley's motion and he
appeals.




                                     3
     Did the District Court err in enforcing the stipulation
between the parties?
     We will not disturb a district court's property distribution
unless the division of assets is clearly erroneous.           In He the
Marriage of Sacry (1992), 253 Mont. 378, 384, 833 P.2d 1035, 1039.
A district court's findings are not clearly erroneous unless they
are not supported by substantial evidence, the court misapprehended
the evidence, or a review of the record leaves this Court with the
definite and   firm conviction that a mistake was             committed.
Interstate Prod. Credit Ass'n v. DeSaye (1991), 250 Mont. 320, 323,
820 P.2d 1285, 1287.
     Wesley claims that he should only be required to pay Nancy
$3,000.   By paying her $3,000 after the property settlement, his
share of the marital estate would be decreased by $3,000 and her
share would be increased $3,000.       This would result in her share of
the marital estate being $6,000 more than his, thus satisfying the
terms of the stipulation.   Wesley claims that this is the correct
interpretation of the stipulation because the $6,000 in question
was a marital asset, therefore, he was entitled to $3,000 of it.
He claims the District Court's ruling in essence made Nancy's share
of the marital estate $12,000 greater than his.           By paying her
$6,000 after the estate had been divided equally, his share was
decreased by $6,000 while her share was increased by $6,000.
Wesley claims this was not the intent of the parties when they
entered into the stipulation.


                                   4
      Wesley insists that the District Court incorrectly interpreted
the   stipulation        between   the   parties.   Wesley claims that if a

husband spends marital assets during a separation pending a
divorce, he should be required to pay his wife one-half that amount
after the divorce.          Such arrangements are not uncommon.
      In In Re the Marriage of Rogers (1987), 226 Mont. 163, 734
P.2d 677, the husband liquidated approximately $9,000 of marital
assets while he and his wife were separated.             This court stated:
       [T]he husband objects to being ordered to pay the wife
      $4,500 as her share of assets he liquidated during their
      separation.   The record shows that he sold a motor home
      for $6,000 and closed out a $3,300 IDS account. He
      contends these funds were necessary to cover the expenses
      of himself and the three children, who were all residing
      with him at that time.
           .     .   .

      There is no question that the IDS account and the mobile
      home were marital property.       We conclude that the
      District Court was within its discretion in directing
      that the wife receive $4,500 as her share of the marital
      assets sold.
Rogers, 734 P.2d at 679.           We held that the district court in Roqers
did not err in ordering the husband to pay one-half the amount he
had liquidated during the separation.
      However,       Wesley did not stipulate to such an arrangement.
Wesley agreed to pay Nancy $6,000 in addition to her equitable
share of the marital estate.              Parties are bound by stipulations
made in open court.          In Re the Marriage of McLean/Fleury     (1993),
257 Mont. 55, 60, 849 P.2d 1012, 1015.              This Court likewise held

that the district court in which the stipulation was entered should


                                           5
also follow the stipulation.      We recently stated:   "[T]o the extent
that the court is able to apply the statutory [§ 40-4-202, MCA]
criteria while, at the same time, holding the parties to their on-
record stipulations and agreements, it should do so."         In Re the
Marriage of Simms (1994),      264 Mont. 317, 326, 871 P.2d 899, 904.
The District Court record clearly indicates that Nancy's share of
the marital estate was to be increased by $6,000.        To clarify the
exact terms of the stipulation,          the District Court made the
following        statements:
     THE COURT: In other words, what you are proposing, Mr.
     Reuss, is that Mrs. Jakkola be given $5,000 [later
     changed to $6,000] credit--in other words, if I were to
     determine that her share of the ranch share should be
     $100,000, I should add $5,000 to it to equalize the
     monevs that he used for his own purpose?
     .   .   .

     So the Court understands that, the Court, as a result of
     that stipulation, is authorized to give to Mrs. Jakkola
     $6,000 credit for--on any property--any amount of
     property that is set over to her; is that correct?
     .   .   .

     [O]r in other words just to put it just the reverse, that
     JMr. Jakkolal will be charsed $6,000 as asainst his
     marital share.   [Emphasis added.]
     Both parties agreed to the stipulation.        By agreeing to the
stipulation,       Nancy gave up her right to contest how much of the
$18,144 loan was actually used for ranch expenses and how much was
used for Wesley's personal expenses.       She relinquished this right
relying on the stipulation.      The stipulation in this case does not
lend itself to varying interpretations.      The terms of the stipula-


                                     6
tion are clear.    Nancy was to receive $6,000 from Wesley in
addition to any property settlement.
     We conclude that the District Court did not err in ordering
Wesley to pay Nancy $6,000    after the division of the marital

estate.   We therefore affirm the decision of the   District Court.